954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Magdalena S. ROBIDISO, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7046.
United States Court of Appeals, Federal Circuit.
Nov. 4, 1991.

Before MICHEL, Circuit Judge, COWEN, Senior Circuit Judge and LOURIE, Circuit Judge.
LOURIE, Circuit Judge.

ORDER

1
The Secretary of the Department of Veterans Affairs (VA) moves to dismiss Magdalena S. Robidiso's petition for review for lack of jurisdiction.   Robidiso has not filed a response.


2
On March 21, 1990, Robidiso filed a claim with a VA regional office seeking service-connected death benefits.   On January 14, 1991, the regional office denied Robidiso's claim.   On February 27, 1991, Robidiso petitioned this court for review of the regional office's decision purportedly under "U.S. Law, Chapter 7, Administrative Procedure Act, and Rule 15, Title IV of the Rules of Practice."


3
The Veterans Judicial Review Act provides two avenues for judicial review of VA decisions or actions:  38 U.S.C. § 223(c) permits direct judicial review of actions of the Secretary relating to the publication and the notice and comment requirements of agency rulemaking and 38 U.S.C. § 4092 confers jurisdiction on this court to review final decisions of the Court of Veterans Appeals.


4
Neither judicial review provision confers jurisdiction on the court over Robidiso's petition.   Robidiso is not challenging the validity of a VA rule or regulation or publication requirement nor is she appealing from a decision of the Court of Veterans Appeals.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) The Secretary's motion to dismiss is granted.


7
(2) The Secretary's motion to suspend the filing of the certified list is moot.